Electronically Filed
                                                      Supreme Court
                                                      SCWC-12-0000446
                                                      17-JUL-2013
                                                      09:37 AM




                         SCWC-12-0000446


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



 THE BANK OF NEW YORK MELLON fka THE BANK OF NEW YORK AS TRUSTEE

FOR THE CERTIFICATEHOLDERS CWMBS, INC., CHL MORTGAGE PASS-THROUGH

                   CERTIFICATES SERIES 2006-12,

                Respondents/Plaintiffs-Appellees,


                                vs.


       ARNA LAHELA JOHNSON AND GERALYN LAPITAN CAMARILLO,

               Petitioners/Defendants-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

            (CAAP-12-0000446; CIVIL NO. 1RC10-1-10634)


       ORDER DISMISSING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          It appearing that the judgment on appeal in the above-
referenced matter not having been filed by the Intermediate Court
of Appeals at the time the application for certiorari was filed,
see Hawai'i Revised Statutes § 602-59(a) (Supp. 2011); see also
Hawai'i Rules of Appellate Procedure (HRAP) Rule 36(b)(1) (2012),
          IT IS HEREBY ORDERED that Petitioners/Defendants-

Appellants Arna Lahela Johnson and Geralyn Lapitan Camarillo’s

application for writ of certiorari, filed July 2, 2013, is

dismissed without prejudice to re-filing the application pursuant

to HRAP Rule 40.1(a) (2012) (“The application shall be filed

within thirty days after the filing of the intermediate court of

appeals’ judgment on appeal or dismissal order, unless the time

for filing the application is extended in accordance with this

rule.”).

            DATED:   Honolulu, Hawai'i, July 17, 2013.

R. Steven Geshell,                 /s/ Mark E. Recktenwald

for petitioners

                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna


                                   /s/ Richard W. Pollack